Russell, J.
The evidence authorized the conviction, and there was no error in refusing a new trial. Even if the newly discovered testimony which it was sought to present by affidavit is not merely cumulative and impeaching, the judge did not err in overruling the ground of--the motion for new trial based upon alleged newly discovered evidence, inasmuch as the character of the affiants was not vouched 'for, and there was no affidavit to show that the facts alleged to have been ascertained subsequently to the trial were unknown to the defendant and his counsel at the time of the trial, or that this evidence could not have been obtained in time for the trial by the exercise of ordinary diligence.

Judgment affirmed.

Indictment for sale of liquor; fr6m Spalding superior court-judge E. T. Daniel.
December 18, 1911.
W. H. Connor, for plaintiff in error.
J. W. Wise, solicitor-general, contra.